Dismissed and Memorandum Opinion filed February 17, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-01005-CR
____________
 
TUAN VAN LY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 228th District Court
  Harris County, Texas
Trial Court Cause No. 643995
 

 
M E M O R
A N D U M   O P I N I O N
This appeal arises from the denial of a motion for DNA
testing.  On January 10, 2011, this court ordered a hearing to determine why
appellant=s counsel had not filed a brief in this appeal.  On January 26, 2011, the
trial court conducted the hearing, and the record of the hearing was filed in
this court on February 1, 2011.
At the hearing, appellant, together with his counsel,
confirmed that appellant no longer wished to pursue his appeal.
Appellant has not filed a written motion to withdraw the
appeal or a written motion to dismiss the appeal.  See Tex. R. App. P. 42.2(a).  However,
based upon the testimony at the hearing that appellant does not want to
continue his appeal, we conclude that good cause exists to suspend the
operation of Rule 42.2(a) in this case.  See Tex. R. App. P. 2.
Accordingly, we dismiss the appeal. 
 
PER CURIAM
 
Panel
consists of Justices Brown, Boyce, and Jamison. 
Do Not
Publish C  Tex. R. App. P. 47.2(b).